TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00419-CR


Mario Castruita, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 65079, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant has filed a fifth motion for extension of time to file his brief, asking for an
additional forty-five days.  We grant the motion, extending the deadline to May 30, 2011, but caution
counsel that failure to file the brief by May 30 will result in the referral of this case to the trial court
for a hearing under rule 38.8(b).  See Tex. R. App. P. 38.8(b).  We dismiss appellant's fourth motion
for extension of time.

Before Justices Puryear, Pemberton and Rose
Filed:   May 3, 2011
Do Not Publish